Citation Nr: 0010812	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the right palm, residual of a right hand injury.


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  By that decision, the RO also granted service 
connection for the residuals of a right hand injury and 
assigned a noncompensable evaluation.  The veteran 
subsequently appealed the disability rating assigned.

In the July 1998 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for a 
foot injury.  In addition, the RO denied a claim of 
entitlement to non service-connected pension benefits in an 
October 1998 rating decision.  The veteran subsequently 
submitted timely Notices of Disagreement with respect to each 
of these decisions, and the RO responded by issuing 
Statements of the Case.  However, to the Board's knowledge, 
the veteran did not submit timely Substantive Appeals (VA 
Form 9) with respect to either of these issues.  Thus, those 
matters are not presently before the Board on appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (1999).

The issue of entitlement to an increased (compensable) 
evaluation for a scar of the right palm, residual of a right 
hand injury, is addressed in the remand portion of this 
decision.


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1997).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).


Well grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Analysis

After reviewing the record, the Board concludes that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. 5107(a).  This is based on a 
diagnosis of PTSD by a clinical social worker, and on the 
veteran's own statements regarding his alleged stressors.  
While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim of 
entitlement to service connection for PTSD is plausible and 
thus, well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.



ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

The veteran contends that he was exposed to combat on several 
occasions while stationed in Vietnam.  His service records 
reflect that he served in Vietnam as a security policeman 
from September 1967 to September 1968.  However, his service 
records do not show that he received any combat citation 
while in Vietnam, and there is no official record or other 
corroborative evidence showing that he was exposed to combat 
as he alleges. 

In an effort to assist the veteran in the development of his 
claim, the RO issued a letter to the veteran in August 1997 
requesting that he provide a list of the specific stressors 
which led to his claimed PTSD.  He was further asked to 
provide specific dates and places for the events specified, 
and to provide the names, ranks, and units of any personnel 
that were involved with these events.  Although the veteran 
responded to this request with several written statements in 
which he set forth his alleged stressful events, it appears 
that no attempt was made to verify his alleged stressors 
because the RO determined that the veteran did not provide 
sufficient detail on which to conduct a meaningful attempt at 
verification. 

While the Board agrees that many of the veteran's allegations 
did not provide the specific detail needed for verification, 
the Board believes that several of the veteran's allegations 
did in fact contain sufficient detail.  In particular, the 
Board notes that in a signed statement submitted in August 
1997, the veteran alleged that while he was stationed at Bien 
Hoa during the month of January 1968, this base was subject 
to constant attack.  He reported that these attacks occurred 
during the Tet Offensive, which he alleged was occurring at 
that time.  He stated that during this period, he witnessed 
Vietnamese bodies being doused with fuel oil and others being 
bulldozed into graves.  He also stated that he saw numerous 
bodies being "left on the fence for weeks."  Although his 
service records reflect that he was stationed in Camranh Bay 
as of October 1967, the Board notes that he recently 
submitted a Temporary Duty Order indicating that members of 
the 12th Security Police Squadron were assigned to "assist in 
combat operations" from Camranh Bay to Bien Hoa for a period 
of 9 days, starting on January 31, 1968.  The Board further 
notes, however, that the veteran's name is not noted on this 
order, and there is no other identifying information in the 
order indicating that it applied to the veteran.  
Nevertheless, the Board feels that the veteran has provided 
sufficient detail on which to attempt verification of these 
alleged stressors, including his alleged participation in 
combat operations during the months of January and February 
1968. 

On several occasions, both the veteran and his accredited 
representative have requested that he be provided with a VA 
psychiatric examination in order to verify the existence of 
his claimed PTSD.  Because the veteran has not yet been 
provided with a VA psychiatric examination in this case, the 
Board agrees with the veteran's representative that such an 
examination is warranted in order to determine whether the 
veteran currently has PTSD.

The veteran is also seeking entitlement to a compensable 
evaluation for his service-connected residuals of a right 
hand injury.  The Board finds that this claim is also well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Pursuant to 38 C.F.R. § 19.37 (1999), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification to the Board 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If the Statement of the Case (SOC) was prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case (SSOC) will be furnished the appellant, unless 
the additional evidence duplicates evidence previously of 
record or is irrelevant.  38 C.F.R. § 19.37.  

Any pertinent evidence submitted to the RO and transferred to 
the Board pursuant to 38 C.F.R. § 19.37 must be referred by 
the Board to the RO for review and preparation of a SSOC, 
unless this procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304 (c) (1999).

The record reflects that on September 25, 1998, the RO issued 
a SOC, in which it continued to deny the veteran's claims of 
entitlement to a compensable evaluation for a scar of the 
right palm, residual of a right hand injury.  Although a VA 
general medical examination had been provided on September 
14, 1998, which specifically addressed the severity of the 
veteran's residuals of a right hand injury, there is no 
indication in the SOC that this evidence was considered by 
the RO.  In fact, it appears to the Board that the report of 
this VA examination had not yet been received by the RO at 
the time the SOC was issued.

VA adjudicators are charged with constructive notice of 
documents generated by VA, including medical records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992). VA is charged with 
such notice even if the documents have not been made part of 
the record in a claim for benefits.

The Board finds the report of the veteran's September 1998 VA 
examination to be relevant to his claim of entitlement to a 
compensable evaluation for the residuals of a right hand 
injury.  The Board further finds that since this evidence was 
received by the RO and associated with the veteran's claims 
folder, no SSOC has been issued by the RO.  Therefore, 
because the RO has not considered this evidence, and because 
the veteran has not submitted a waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304, the Board 
believes that a remand is appropriate in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.  See 38 C.F.R. § 19.37.

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should contact the veteran and 
ask him to identify any recent treatment 
for psychiatric problems and the scar on 
his right palm.  After securing any 
necessary release forms or authorization 
from the veteran, the RO should attempt 
to secure any treatment records which 
have not already been associated with the 
veteran's claims folder.  Once obtained, 
these records should be associated with 
the veteran's claims folder.

2.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and a copy of the 
February 1968 Temporary Duty Order, 
Special Order No. TA-283, should be sent 
to the USASCRUR, 7798 Cissna Road, Suite 
101 Springfield, Virginia 22150-3197.  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.  In 
addition, the RO should attempt to obtain 
copies of morning reports, a unit history 
and other available records pertaining to 
12th Security Police Squadron for the 
period from September 1967 to September 
1968.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

5.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review prior 
to the examination.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the examiner 
is hereby notified that only the verified 
history detailed in the report provided 
by the USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiner believes that PTSD is an 
appropriate diagnosis, that examiner must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible.  The report 
of the examination should be associated 
with the veteran's claims folder.


6.  After all necessary development has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and entitlement to a 
compensable evaluation for a scar of the 
right palm, residual of a right hand 
injury.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






CONTINUED ON NEXT PAGE


The Board wishes to make it clear to the veteran that he is 
expected to cooperate fully with VA's attempts to assist him 
in the development of his claims.  This includes providing 
detailed information concerning his claimed stressors.  
Although VA is required by statute and by case law to assist 
appellants in developing well-grounded claims, "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


